Opinion filed April 9, 2015




                                     In The


          Eleventh Court of Appeals
                                   __________

                              No. 11-13-00066-CR
                                   __________

                      DANNY CALAMACO, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 42nd District Court
                              Taylor County, Texas
                          Trial Court Cause No. 24442A


                                  OPINION
       The jury convicted Danny Calamaco of murder. The trial court found two
enhancement paragraphs to be true and assessed Appellant’s punishment at
confinement for life. See TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011). We
affirm.
       Appellant presents three issues on appeal.   In his first issue, Appellant
contends that the trial court denied him his right to counsel during voir dire.
Appellant asserts in his second issue that he was denied effective assistance of
counsel. And, in his third issue, Appellant argues that the trial court denied him
the right to a fair trial, as well as his right to be presumed innocent, when the court
compelled him to stand trial before a jury while he was dressed in jail attire.
         Although Appellant has not challenged the sufficiency of the evidence, we
will briefly outline the evidence presented to the jury. On the date of the murder,
the victim, Steven McCain, received several text messages from “Danny D.”
Apparently, McCain owed Appellant $10 for drugs. McCain’s girlfriend, Teresa
Ward, was with McCain, and she saw the texts. She testified that the “Danny D”
in the texts was Appellant. The text messages were introduced into evidence. In
the messages, Appellant told McCain: “It ain’t about the bread.             It’s about
principle. You think I’m a ho. You think you can do what you want to me with
me, rape me, f--k me.” McCain asked Ward if she had any money. She did not
give him any money because she knew that he was going to take the money to
Appellant, and she did not approve of his use of methamphetamine. McCain told
Ward that he had to go “handle his business,” and he left in Ward’s van.
         Anthony Sanchez stopped in front of Appellant’s house.          Sanchez had
stopped so that he could get something out of the trunk of his car. McCain drove
up behind him, got out of the van that he was driving, and started walking toward
the house. A person who Sanchez believed to be Appellant came out of the house.
He saw Appellant and McCain approach each other in the front yard. As they got
close to each other, Appellant shot McCain. Sanchez drove away. Sanchez later
returned and told police what he had seen. McCain was taken to the hospital, but
he died on his way to surgery; the cause of death was a gunshot wound to the
chest.
         The police searched the area in the front yard where the shooting took place.
They found several nine-millimeter shell casings, a lighter, and a ten-dollar bill.
Appellant was subsequently arrested, indicted, tried, and convicted for the murder.
This appeal follows that conviction.
                                           2
      We will first address Appellant’s argument that the trial court denied
Appellant his right to have counsel during voir dire. Voir dire is a critical stage of
a criminal prosecution at which the right to counsel attaches. Eason v. State, 563
S.W.2d 945, 947 (Tex. Crim. App. [Panel Op.] 1978). An accused may waive his
right to counsel; however, the waiver must be made voluntarily, knowingly, and
intelligently. Webb v. State, 533 S.W.2d 780, 785 (Tex. Crim. App. 1976). An
accused also has an independent right to self-representation. Faretta v. California,
422 U.S. 806, 821, 834 (1975); Webb, 533 S.W.2d at 783. The right to self-
representation does not attach until it has been clearly and unequivocally asserted.
Funderburg v. State, 717 S.W.2d 637, 642 (Tex. Crim. App. 1986) (citing Faretta,
422 U.S. at 835). Once a defendant has invoked his right to self-representation, the
court must admonish the defendant as to the “dangers and disadvantages of self-
representation, so that the record will establish that he knows what he is doing and
his choice is made with eyes open.” Webb, 533 S.W.2d at 785 (quoting Faretta,
422 U.S. at 835) (internal quotation mark omitted).
      In advance of trial, the trial court appointed counsel to represent Appellant.
However, on the morning of the trial, and before the voir dire examination began,
Appellant told the trial court that he was not happy with his lawyer and that he
wanted to represent himself. He advised the court that he had made the decision to
represent himself four months prior to trial. The trial court questioned Appellant
about why he wanted to represent himself; questioned him about his education,
work experience, and ability to read and write; and asked whether he was currently
taking any medications or had any mental condition.            The trial court also
admonished Appellant as to the dangers and disadvantages of representing himself.
Appellant does not challenge the adequacy of those admonishments.
      Although Appellant acknowledges that he waived his right to counsel, he
asserts that his waiver was not made knowingly and intelligently. Specifically, he
                                          3
alleges that his initial waiver of his right to counsel was based on the trial court’s
misrepresentation or misstatement of the law that he could, at any time, change his
mind about self-representation. Thus, he claims, as a result of the erroneous
instruction, his initial waiver of his right to counsel was not made knowingly and
intelligently.
       When Appellant told the trial court that he wanted to represent himself, the
trial court admonished Appellant in accordance with Faretta. The trial court
additionally told Appellant: “I mean, if you were to start to represent yourself you
could say, well, this is going not like I thought it would. It’s harder than I thought
it would be. I want to change my mind and tell the Judge and let Mr. Sherrod start
representing me.” The trial court then asked Appellant: “You understand that?”
The trial court also informed Appellant that his court-appointed trial counsel was
going to stay in court with him, “[s]o that you can ask a question of him if you
needed it, okay?” The trial court further told Appellant: “Now, listen, I told you
you could change your mind. So be sure and tell me. Don’t just sit there and
suffer. It’s not necessary. Okay? Because you’re going to be missing a lot of
things.” The trial court then reminded Appellant: “And you’ve never done a voir
dire and you don’t even know what to say to them.” After the trial court made
those comments, it told Appellant that it was allowing him to represent himself.
       The State then proceeded with its voir dire of the jury panel. After the State
had completed its voir dire, and after Appellant had questioned the jury panel
about various things—some of which the trial court did not allow—Appellant
attempted to ask the jury panel whether anyone had been involved in or knew
someone who had been involved in a DWI case. The trial court told Appellant that
he could not ask whether someone had a DWI because it was not relevant to the
case. At that point, Appellant told the trial court that he wanted “to remove my
motion to represent myself and ask for Mr. Sherrod’s representation” and that he
                                          4
wanted Sherrod to finish the voir dire.       The State requested the trial court’s
permission to approach the bench. After an unreported bench conference, the trial
court informed Appellant that he needed to finish the voir dire: “You elected to do
this voir dire. I can’t -- ordinarily, see, you don’t get to go up there at all, your
lawyer does that. But now you want to do both and I can’t let you do both.” The
trial court then told Appellant: “So if you want -- you said you wanted to do the
voir dire, so you go do your voir dire and after you finish that if you want
Mr. Sherrod to take over, he can take over. But you need to finish the voir dire.”
      We do not have the benefit of a record of what transpired during the bench
conference.   The State contends that the trial court might have decided that
Appellant was not entitled to hybrid representation during voir dire. The State
argues that Appellant did not have an absolute right to hybrid representation and
that whether the trial court erred when it denied Appellant hybrid representation
should be reviewed for an abuse of discretion. See Scarbrough v. State, 777
S.W.2d 83, 92–93 (Tex. Crim. App. 1989) (although a defendant does not have an
absolute right to hybrid representation, a trial court may permit hybrid
representation in its discretion and should decide whether to permit it at the
“earliest practicable moment”).
      Although we do not know what transpired at the bench, we do know that the
trial court had previously correctly told Appellant, “Now listen, I told you you
could change your mind. So be sure and tell me. Don’t just sit there and suffer.
It’s not necessary.   Okay?”      We also know that, after the unreported bench
conference requested by the State, the trial court would not allow Appellant to
change his mind, mid voir dire, about self-representation. We can see from the
exchange between the trial court and Appellant that the trial court indicated to
Appellant that he could change his mind about self-representation, even during the
voir dire examination of the jury panel. That was not an erroneous instruction.
                                          5
      Article 1.051(h) of the Texas Code of Criminal Procedure provides that “[a]
defendant may withdraw a waiver of the right to counsel at any time but is not
entitled to repeat a proceeding previously held or waived solely on the grounds of
the subsequent appointment or retention of counsel.” TEX. CODE CRIM. PROC.
ANN. art. 1.051(h) (West Supp. 2014). Even in the absence of Article 1.051(h),
courts have held that a defendant could rescind a waiver of his right to counsel or
withdraw an assertion of his right to self-representation. See, e.g., Funderburg,
717 S.W.2d at 642.       Accordingly, the trial court did not incorrectly advise
Appellant that he could withdraw his waiver of counsel at any time, nor did the
trial court incorrectly permit Appellant to have standby counsel. Appellant’s claim
that his waiver of counsel was not knowingly and intelligently made because of
misstatements made by the trial court is overruled.
      Appellant’s complaint that his initial waiver of counsel and assertion of his
right to self-representation was not made knowingly and intelligently does not stop
there. He also argues that, “[b]y not allowing representation by counsel at this
critical stage of the trial process in contravention of the Court’s promise to
Appellant, the Court denied Appellant the representation of counsel.”
      A defendant’s right to self-representation cannot be used to obstruct the
orderly procedure of the court. Webb, 533 S.W.2d at 784. Likewise, a defendant’s
withdrawal of that right cannot be used to obstruct the orderly procedure of the
court. Medley v. State, 47 S.W.3d 17, 23–24 (Tex. App.—Amarillo 2000, pet.
ref’d) (relying on Marquez v. State, 921 S.W.2d 217, 223 (Tex. Crim. App. 1996)
(discussing withdrawal of jury waiver)).
      In Medley, the Amarillo Court of Appeals addressed the question of the
obstruction of the orderly procedure of the trial court as relative to an accused’s
withdrawal of his waiver of his right to counsel. Id. at 24. However, the Medley
court specifically noted that, because the appellant in that case based his claim on a
                                           6
violation of his Sixth Amendment right to counsel, it did not consider “how the
statutory authorization for a defendant to withdraw a waiver of the right to counsel
‘at any time’ would affect the timing requirement of the request to revoke the
waiver.” Id. at 24 n.4 (citing CRIM. PROC. art. 1.051). The court wrote that, when
a defendant seeks to reclaim a previously waived right to counsel, the record must
“show a request to revoke the waiver sufficiently in advance of trial, such that
granting the request will not: (1) interfere with the orderly administration of the
business of the court, (2) result in unnecessary delay or inconvenience to
witnesses, or (3) prejudice the State.” Id. at 24.
        We are not called upon to decide whether the Medley factors apply to a
request made under Article 1.051(h) because Appellant has not asserted that the
trial court violated Article 1.051(h) in this case.1 However, even if they do apply,
this record shows that counsel had been appointed in advance of trial; was present
at trial, including voir dire; participated in making juror strikes; began to serve as
Appellant’s counsel immediately after voir dire and did so for the remainder of the
trial; and did not seek a continuance. Therefore, the record shows that the factors
outlined in Medley were met, and that showing was unrebutted by the State. See
id. We hold that, although it correctly advised Appellant upon the law, the trial
court erred when it refused to allow appointed counsel to complete the defense
portion of voir dire.



        1
          We note that the Court of Criminal Appeals has recently granted the petition for discretionary
review in a case in which the Fort Worth court of Appeals applied the Medley test to Article 1.051(h).
Lewis v. State, No. 02-12-00246-CR, 2014 WL 491746, at *2–5 (Tex. App.—Fort Worth Feb. 6, 2014)
(mem. op., not designated for publication), pet. granted, (Tex. Crim App. Sept. 17, 2014) (No. PD-0307-
14). The Fort Worth court held that the defendant did not meet his burden to show that his request, made
immediately before the jury panel was seated, would not interfere with the orderly administration of
justice or delay the trial. Id. The court reviewed the denial of the defendant’s request under an abuse of
discretion standard. Id. The issue presented in the parties’ briefs to the Court of Criminal Appeals is
whether the proper standard of review on appeal was de novo or abuse of discretion. Regardless of which
standard of review is proper, our result in this case would be the same.
                                                       7
      We now proceed to determine the effect of that error and whether it is
structural or whether it is subject to a harm analysis. Structural errors are those
federal constitutional violations that “by their very nature cast so much doubt on
the fairness of the trial process that, as a matter of law, they can never be
considered harmless.”      Satterwhite v. Texas, 486 U.S. 249, 256 (1988).           In
Johnson v. United States, the Supreme Court set forth a list of structural errors.
Johnson v. United States, 520 U.S. 461, 468–69 (1997). The violation from that
list that concerns us here is one that occurs from the total deprivation of counsel at
trial. Id. If the deprivation of the right to counsel affected and contaminated the
entire criminal proceeding, the error is not subject to a harm analysis. Satterwhite,
486 U.S. at 257.
      A complete denial of counsel is a structural defect that affects the framework
of the trial. Williams v. State, 252 S.W.3d 353, 357 (Tex. Crim. App. 2008).
However, not every partial denial of counsel is structural error. See Massingill v.
State, 8 S.W.3d 733, 737 (Tex. App.—Austin 1999, order) (concluding that the
denial of counsel after the imposition of sentence and before the deadline for filing
a motion for new trial was not structural error and was subject to a harmless error
analysis), disp. on merits, 2000 WL 564168 (Tex. App.—Austin May 11, 2000,
pet. ref’d); see also Davis v. State, 228 S.W.3d 917, 920 (Tex. App.—Waco 2007,
order) (relying on Massingill and holding same), disp. on merits, 276 S.W.3d 491
(Tex. App.—Waco 2009, pet. ref’d).
      We have not found a case in which a court specifically addresses whether
the partial denial of counsel during voir dire is a structural error that is not subject
to a harm analysis or is a constitutional error that is subject to a harm analysis. But
in Eason, the Court of Criminal Appeals reversed the judgment and remanded the
cause to the trial court without doing a harm analysis and without noting that the
error was structural when the defendant did not knowingly and intelligently waive
                                           8
his right to counsel and the voir dire examination was conducted in the absence of
counsel. Eason, 563 S.W.2d at 947. However, later, in Gobert, a case where
counsel was absent for a portion of voir dire, the Court of Criminal Appeals stated,
“[W]e perceive no harm to appellant and find that he was not deprived of the
assistance of counsel.” Gobert v. State, 717 S.W.2d 21, 24 (Tex. Crim. App.
1986). The court noted that counsel was only absent for a short time at the
beginning of voir dire and not during the entire voir dire as in Eason. Id. at 23. In
a concurring opinion, Judge Teague stated that he would hold that the trial court
denied the appellant his right to counsel during voir dire but that counsel’s absence
was harmless beyond a reasonable doubt. Id. at 26.
      Here, Appellant was not totally deprived of his right to counsel during voir
dire. Before Appellant sought to represent himself, the trial court had appointed
counsel to represent Appellant. When Appellant insisted on representing himself,
the trial court informed him that his previously appointed counsel would stay in the
courtroom and serve as standby counsel.        The trial court told Appellant that
Sherrod was available “[s]o that you can ask a question of him if you needed it,
okay?” Further, appointed counsel participated in making challenges to the jury
panel members and fully represented Appellant for the remainder of the trial after
voir dire. Because Appellant was not totally deprived of counsel during voir dire,
we hold that the error was not a structural one but, rather, one subject to a harm
analysis. Therefore, under the provisions of Rule 44.2(a) of the Texas Rules of
Appellate Procedure, we will reverse for nonstructural constitutional error unless
we determine “beyond a reasonable doubt that the error did not contribute to the
conviction or punishment.” TEX. R. APP. P. 44.2(a).
      During the State’s voir dire, the prosecutor asked the panel whether anyone
knew him. The prosecutor also addressed, among other things, the importance of
giving Appellant a fair trial, whether anyone had undergone negative jury service
                                          9
experiences, whether there were any matters that would divert their attention from
jury service, and whether any of the panel members had been involved in murder
cases. The prosecutor also inquired about prior encounters with law enforcement,
and he also mentioned the State’s burden of proof.
      When the State completed its voir dire, Appellant then began his voir dire of
the jury panel. He mentioned proof and credibility. He also presented the idea of
how the jury panel could see an event occur but how each person could have a
different viewpoint about what he or she saw. Appellant asked whether anyone on
the panel had a problem with him wearing jail clothes; he had refused to change
out of his jail clothes and was tried in those clothes. Appellant also asked the panel
about their experiences as victims of crimes. He talked to the jury panel about
judging people based on their physical features, about how investigations based on
forensic and physical evidence were more credible than investigations based on
confessions, about the right to defend one’s self and defend one’s house and
property, about how people who are on drugs are capable of doing anything at any
given time, and about believing what a police officer says just because he is a
police officer. Appellant also covered several other topics. When Appellant asked
whether anyone had been involved in or had to deal with a sexual assault case, the
trial court called him to the bench and held a discussion with him. After that
discussion, Appellant changed his question and asked whether anyone had been the
victim of an assault or theft. Toward the end of his voir dire, Appellant asked
about involvement in DWI cases. The trial court told Appellant that the question
was not relevant. It was at this time that Appellant attempted to reclaim his right to
counsel and allow Sherrod to finish the voir dire. As we have noted, the trial court
denied Appellant’s request.
      Appellant argues that the denial of counsel was harmful because the voir
dire was not thorough. In support of that argument, Appellant names a number of
                                         10
topics that he did not cover during voir dire. Appellant’s argument, at least in part,
attacks his own representation and his own failure to cover certain topics. A
defendant who elects to represent himself cannot thereafter complain that the
quality of his representation amounted to the denial of effective assistance of
counsel. Williams v. State, 549 S.W.2d 183, 189 (Tex. Crim. App. 1977). Further,
whether the State’s voir dire was beneficial to Appellant is an appropriate
consideration in our harm analysis. Saunders v. State, 721 S.W.2d 359, 363–64
(Tex. App.—Tyler 1985, pet. ref’d).       We have outlined some of the matters
covered by the State in its voir dire. It is clear that Appellant benefitted from
portions of the State’s voir dire examination.
      Under the record in this case, we determine beyond a reasonable doubt that
any error connected with the trial court’s refusal to allow appointed counsel to
complete the voir dire examination did not contribute to Appellant’s conviction or
punishment. See TEX. R. APP. P. 44.2(a). We overrule Appellant’s first issue on
appeal.
      In his second issue on appeal, Appellant claims that he received ineffective
assistance from his appointed counsel.           Despite his numerous allegations,
Appellant has not shown that he received ineffective assistance of counsel.
      The standard of review for ineffective assistance of counsel is set forth in
Strickland v. Washington, 466 U.S. 668 (1984), and Bone v. State, 77 S.W.3d 828
(Tex. Crim. App. 2002). To prevail, Appellant must first show that his counsel’s
performance was deficient. Strickland, 466 U.S. at 687; Bone, 77 S.W.3d at 833.
Specifically, an appellant must show “that his counsel’s representation fell below
the objective standard of professional norms.” Bone, 77 S.W.3d at 833. “Second,
[an] appellant must show that this deficient performance prejudiced his defense.”
Id. To do this, “the appellant must show a reasonable probability that, but for his
counsel’s unprofessional errors, the result of the proceeding would have been
                                         11
different.” Id. (quoting Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App.
2002)). “A ‘reasonable probability’ is one sufficient to undermine confidence in
the outcome.” Id. “It is not sufficient for [an appellant] to show ‘that the errors
had some conceivable effect on the outcome of the proceeding.’”           Ex parte
Martinez, 330 S.W.3d 891, 901 (Tex. Crim. App. 2011) (quoting Strickland, 466
U.S. at 693).    “Rather, [an appellant] must show that ‘there is a reasonable
probability that, absent the errors, the factfinder would have had a reasonable
doubt respecting guilt.’” Id. (quoting Strickland, 466 U.S. at 695). Thus, the
“benchmark for judging any claim of ineffectiveness must be whether counsel’s
conduct so undermined the proper functioning of the adversarial process that the
trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at
686.
       There is a strong presumption that counsel’s conduct fell within the wide
range of reasonable professional assistance, and the defendant must overcome the
presumption that the challenged action might be considered sound trial strategy.
Id. at 689. To overcome the presumption of reasonable professional assistance,
“any allegation of ineffectiveness must be firmly founded in the record.”
Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). When determining
the validity of an ineffective-assistance-of-counsel claim, judicial review must be
highly deferential to trial counsel and avoid the deleterious effects of hindsight.
Ingham v. State, 679 S.W.2d 503, 509 (Tex. Crim. App. 1984).
       Appellant asserts that trial counsel was ineffective because he did not urge
pretrial motions filed both by prior counsel and by Appellant; did not obtain
adequate discovery, including the examination of cell phone records, the cell phone
itself, and audio and video recordings of police dispatch calls; did not discuss the
results of that discovery with Appellant and submit the same to an expert; failed to
request a continuance to seek more time to prepare for trial; failed to keep
                                        12
Appellant informed so that he could make informed decisions regarding his
defense; failed to secure testimony of certain witnesses that Appellant believed
were favorable to his defense; failed to locate and secure the attendance of certain
witnesses; failed to personally interview witnesses rather than conduct interviews
through an investigator; and failed to obtain an expert witness to testify regarding
bullet trajectory.
       Appellant presented his claims to the trial court through a motion for new
trial. Appellant’s trial counsel testified at the hearing on the motion. He told the
trial court that he had complete access to the State’s file, including cell phone
information, and therefore did not need a continuance or further discovery in order
to prepare for trial. Trial counsel also explained that the investigator interviewed
the witnesses that had been suggested by Appellant but that those interviews
revealed that the witnesses’ testimony would not be beneficial to Appellant’s
defense.   Counsel testified that the bullet trajectory possibility that had been
suggested by Appellant—that Sanchez shot McCain from the street—was
investigated but that the theory did not match any of the other evidence, including
the autopsy report. Trial counsel also testified that he went over the case with
Appellant many times.
       In his testimony at the hearing, Appellant disputed trial counsel’s testimony.
At a hearing on a motion for new trial, the trial court is the sole judge of the
credibility of the witnesses and the weight to be given their testimony. Parson v.
State, 392 S.W.3d 809, 820 (Tex. App.—Eastland 2012, pet. ref’d). Furthermore,
Appellant’s testimony did not show that the witnesses were available and that they
would have testified in his favor. See Perez v. State, 310 S.W.3d 890, 894 (Tex.
Crim. App. 2010). The witnesses did not testify at the hearing on the motion for
new trial, and Appellant did not attach any affidavit to his motion for new trial.


                                          13
      Under this record, we hold that Appellant has failed to show that his
counsel’s representation fell below the objective standard of professional norms.
Therefore, he has failed to meet the first prong of Strickland. We need not address
the second part of that standard. We overrule Appellant’s second issue on appeal.
      In his third issue, Appellant claims that the trial court erred when it forced
him to appear in a jail-issued orange jumpsuit. That action, he claims, resulted in
the denial of his right to a fair trial and his right to be presumed innocent. When a
trial court forces a defendant to appear at trial in jail clothes, it might thereby
impinge upon the presumption of innocence afforded to an accused. Lantrip v.
State, 336 S.W.3d 343, 351 (Tex. App.—Texarkana 2011, no pet.). A defendant
who protests must timely object. Id. Here, not only did Appellant fail to object, he
also, numerous times, told the trial court that he was not going to change.
Appellant also asked the jury panel during voir dire about him wearing the orange
jumpsuit. At one of the times that the trial court told Appellant that he could
change clothes, Appellant told the trial court that it was not going to be a fair trial
anyway and that the Department of Justice and the board of judicial conduct
already were looking into his trial, and he continued to refuse to change clothes.
Appellant was free to make the decision to be tried in jail clothes. Id. Therefore,
because Appellant did not timely object to being tried in jail clothes but, rather, did
so by his own choice, we overrule his third issue on appeal.
      We affirm the judgment of the trial court.




April 9, 2015                                        JIM R. WRIGHT
Publish. See TEX. R. APP. P. 47.2(b).                CHIEF JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          14